Citation Nr: 0512976	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-02 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, to include complications of retinopathy 
and neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 20 percent rating 
for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran told the November 2004 VA examiner that 
he receives SSD benefits.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Whenever the 
VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded to the RO for the following action:  

1.  The veteran's SSD records, including 
related medical records should be 
requested and obtained from the Social 
Security Administration.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's SSD 
records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  The issue of entitlement to an 
initial rating in excess of 20 percent 
for diabetes mellitus, to include 
complications of retinopathy and 
neuropathy, should be readjudicated based 
upon all evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).  




